United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 02-50782
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PAMELA PURSELY RICHARDSON,

                                      Defendant-Appellant.

                         --------------------

             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. W-02-CR-12-2

                         --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Pamela Pursely

Richardson has moved for leave to withdraw as counsel and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Richardson has not filed a response to counsel’s motion

and brief.     Our independent review of the record discloses no

nonfrivolous issue for appeal.     Accordingly, counsel’s motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50782
                               -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.